Citation Nr: 0510898
Decision Date: 04/15/05	Archive Date: 06/28/05

DOCKET NO. 97-10 268A                     DATE APR 15 2005   

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUES

1. Entitlement to service connection for bilateral cataracts.

2. Entitlement to service connection for peptic ulcer disease.

3. Entitlement to service connection for irritable bowel syndrome.

4. Entitlement to service connection for malnutrition.

5. Entitlement to service connection for dengue fever.

6. Entitlement to a disability evaluation in excess of 20 percent for the veteran's left leg varicose veins for the period between November 12, 1996, and January 11, 1998.

7. Entitlement to a disability evaluation in excess of 40 percent for the veteran's left leg varicose veins for the period on and after January 12, 1998.


8. Entitlement to an initial disability evaluation in excess of 10 percent for the veteran's left heel frostbite residuals.

9. Entitlement to an initial disability evaluation in excess of 10 percent for the veteran's bilateral macular degeneration of the eyes.

10. Entitlement to an evaluation in excess of 10 percent for the veteran's anxiety reaction and post-traumatic stress disorder for the period between November 12, 1996, and October 6, 2004.

11. Entitlement to an effective date prior to October 7, 2004, for the award of service connection for cerebrovascular accident residuals with vascular dementia, an anxiety reaction, and PTSD, evaluated as 100 percent disabling.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from September 1939 to November 1969. The veteran was a prisoner of war of the Imperial Japanese Government from April 9, 1942, to September 11, 1945.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 1997 rating decision of the New Orleans, Louisiana, Regional Office (RO) which established service connection for left leg varicose veins with left heel

- 2


frostbite residuals; assigned a 20 percent evaluation for that disability; established service connection for bilateral macular degeneration of the eyes; assigned a 10 percent evaluation for that disability; established service connection for both a chronic anxiety state and malaria; assigned noncompensable evaluations for those disabilities; effectuated the awards as of November 12, 1996; denied service connection for bilateral cataracts, hypertension, beriberi heart disease, cerebrovascular accident residuals, peptic ulcer disease, irritable bowel syndrome, arthritis, post-traumatic stress disorder (PTSD), and vascular dementia; determined that the veteran had not submitted well-grounded claims of entitlement to service connection for malnutrition and dengue fever; and denied those claims.

In April 1997, the veteran expressly withdrew his notice of disagreement (NOD) with the assignment of a noncompensable evaluation for his malaria. In October 1997, the RO, in pertinent part, recharacterized the veteran's service-connected psychiatric disorder as an anxiety reaction and assigned a 10 percent evaluation for that disability.

In January 2000, the RO, in pertinent part, granted service connection for dilated cardiomyopathy, hypertensive heart disease, and coronary artery disease and assigned a schedular 100 percent evaluation for that disability.

In January 2002, the RO increased the evaluation for the veteran's left leg varicose veins from 20 to 40 percent; effectuated the award as of January 12, 1997; granted a separate 10 percent evaluation for his left heel frostbite residuals; and effectuated the award as of November 12, 1996.

In February 2003, the RO determined that the assignment of January 12, 1997, for the award of a 40 percent evaluation for the veteran's left varicose veins was clearly and unmistakably erroneous; effectuated the award as of January 12, 1998, the effective date of the amended version of38 C.F.R. § 4.104 under which the award was made; adjudicated the veteran's entitlement to service connection for both malnutrition and dengue fever on the merits; and denied those claims.

- 3 


In December 2003, the accredited representative submitted a Motion for Advancement on the Docket. In January 2004, the Board granted the motion. In February 2004, the Board granted service connection for traumatic arthritis of the fingers of both hands and remanded the remaining issues on appeal to the RO for additional action.

In February 2004, the RO implemented the Board's award by establishing service connection for traumatic osteoarthritis of the right fingers evaluated as 10 percent disabling and traumatic osteoarthritis of the left fingers evaluated as 10 percent
disabling.

In November 2004, the RO granted service connection for both cerebrovascular accident residuals with vascular dementia and PTSD; recharacterized the veteran's service-connected psychiatric disorder as an anxiety reaction with PTSD; assigned a 10 percent evaluation for that disability for the period between November 12, 1996, and October 6, 2004; again recharacterized the veteran's service-connected psychiatric disorder as cerebrovascular accident residuals with vascular dementia,
an anxiety reaction, and PTSD; assigned a 100 percent evaluation for that disability; effectuated that award as of October 7, 2004; and proposed to find that the veteran was incompetent for Department of Veterans Affairs (VA) purposes. In February 2005, the accredited representative submitted a NOD with the effective date assigned for the award of service connection for the veteran's cerebrovascular accident residuals including vascular dementia, and anxiety reaction, and PTSD. The veteran has been represented throughout this appeal by the Veterans of Foreign Wars of the United States.

The Board observes that the veteran has appealed from the initial evaluations assigned for his service-connected left leg varicose veins, left heel frostbite residuals, bilateral macular degeneration, and psychiatric disability. In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation. However, the Court did not provide a specific name for the issue in lieu of "increased disability evaluation." In the absence of such direction, the Board has framed the issues as entitlement to an

- 4 


evaluation in excess of20 percent for the veteran's left leg varicose veins for the period between November 12,1996, and January 11, 1998; an evaluation in excess of 40 percent for his left leg varicose veins for the period on and after January 12,1998; and initial evaluations in excess of 10 percent for his left heel frostbite residuals, and bilateral macular degeneration of the eyes; and an evaluation in excess of 10 percent for his anxiety reaction with PTSD for the period between November 12, 1996, and October 6, 2004. The veteran is not prejudiced by such action. The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities is the same regardless of how the issue is styled.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. The VA will notify the veteran if further action is required on his part.

REMAND

In its February 2004 remand instructions, the Board directed the RO to contact the veteran and request that he provide information as to his medical treatment and the appropriate releases so that additional clinical documentation, including that associated with his nursing home care, could be incorporated into the record. In February 2004, the RO wrote the veteran requesting the relevant information and releases. The correspondence was addressed to the veteran at his former residence rather than his nursing home facility. VA clinical documentation dated September 2004 states that the veteran was incoherent and required his daughters to communicate with VA personnel; was being treated by a private physician; and had been issued a VA fee basis card for his care. In November 2004, the RO proposed that the veteran be found incompetent for V A purposes.

The VA should obtain all relevant private treatment records which could potentially be helpful in resolving the veteran's claim. Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990). Given these facts, including the apparent permanent incapacity of the veteran as reflected by the award of two separate 100 percent schedular evaluations,

- 5 


and in light of the absence of any treatment records associated with the veteran's nursing home care, the Board finds that an additional development of the record is necessary.

The accredited representative has submitted a timely NOD with the effective date assigned for the award of service connection for cerebrovascular accident residuals including vascular dementia, an anxiety reaction, and PTSD. The RO has not issued a SOC or a supplement statement of the case (SSOC) to the veteran and his accredited representative which addresses that issue. The Court has directed that where a veteran has submitted a timely notice of disagreement with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOc. Manlincon v. West, 12 Vet. App. 238,240-241 (1999). Accordingly, this case is REMANDED for the following action:

1. Contact the veteran's guardian, if any, and/or the veteran and request that they provide information as to all treatment of the veteran's bilateral cataracts, cerebrovascular accident residuals, vascular dementia, anxiety reaction, PTSD, peptic ulcer disease, irritable bowel syndrome, malnutrition, dengue fever, left leg varicose veins, left heel frostbite residuals, and bilateral macular degeneration of the eyes, including the names and addresses of all health care providers. Upon receipt of the requested information and the appropriate releases, the RO should contact the Landmark of Shreveport nursing home, the veteran's VA fee-basis physician, and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the veteran, which is not already of record, for incorporation into the claims file.

- 6 


2. Then issue a SOC to the veteran and his accredited representative which addresses the issue of an effective date prior to October 7, 2004, for the award of service connection for cerebrovascular accident residuals including vascular dementia, an anxiety reaction, and PTSD evaluated as 100 percent disabling. The veteran and his accredited representative should be given the opportunity to respond to the SOC.

3. Then readjudicate the veteran's entitlement to service connection for bilateral cataracts, peptic ulcer disease, irritable bowel syndrome, malnutrition, and dengue fever; an evaluation in excess of 20 percent for his left leg varicose veins for the period between November 12, 1996, and January 11, 1998; an evaluation in excess of 40 percent for his left leg varicose veins for the period on and after January 12, 1998; initial evaluations in excess of 10 percent for his left heel frostbite residuals and bilateral macular degeneration of the eyes; and an evaluation in excess of 10 percent for his anxiety reaction with PTSD for the period from November 12, 1996, to October 6, 2004. If the benefits sought on appeal remains denied, the veteran and his accredited representative should be issued a SSOC which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOc. The veteran should be given the opportunity to respond to the SSOC.

The veteran is free to submit additional evidence and argument while the case is in remand status. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 7 


The veteran's appeal must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994),38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes} In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 8 




